                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


    FLOYD McMURRAY,

            Plaintiff,
                                                                 Case No. 1:20-cv-847
    v.
                                                                 HONORABLE PAUL L. MALONEY
    UNKNOWN DUNNIGAN, et al.,

            Defendants.
    ____________________________/


                    ORDER ADOPTING REPORT AND RECOMMENDATION

           This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants

Breedlove, Dunnigan, King, Martin, Rockwell, Silvernail, Skipper, and Wixson filed a motion for

summary judgment. The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on June 7, 2021, recommending that this Court grant the motion and dismiss

Plaintiff’s claims. 1 The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

           IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 30) is

APPROVED and ADOPTED as the Opinion of the Court.

           IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 13) is

GRANTED.

           IT IS FURTHER ORDERED that Plaintiff’s claims against all Defendants are

DISMISSED WITHOUT PREJUDICE.



1
    Defendants Miller, Burke, and Hilding were dismissed from this lawsuit by prior Order (ECF No. 6).
       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: July 8, 2021                                         /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
